PER CURIAM.
A recital of the facts does not seem necessary. We reeogñize the following propositions of law:
1. Where, in a collision case, the fault of one party is gross and unescapable, the alleged contributing fault of any other party must be proven by a clear and convincing .preponderance of evidence.
2. In awarding salvage, the state of mind — i. e., the apprehension of danger on the part of those originally in charge of the salved property — is a fair subject of consideration in determining the quantum of salvage.
3. The mere fact that the reviewing court would not have granted so much salvage as that awarded by the trial court is not ground for reversal. The award complained of, to justify interference, must have been based upon a clear and palpable mistake, a violation of just principles, or a departure from the path of authority.
Applying these considerations to the facts found below results in an affirmance; with costs of the decrees appealed from.